The serious nature of the crime for which the petitioner was incarcerated and his unsatisfactory performance on a prior parole release constituted sufficient grounds for parole denial *805(see, Matter of Harden v New York State Bd. of Parole, 103 AD2d 777). The papers submitted in support of the petitioner’s present application failed to make a convincing showing that the respondent Board did not exercise its discretion in conformity with the law when it denied him parole release. Consequently, the instant CPLR article 78 proceeding was properly dismissed because such discretionary decisions of the Board, when made in accordance with the law, are not judicially reviewable (see, Executive Law § 259-i [5]; Matter of Abrams v New York State Bd. of Parole, 88 AD2d 951). Mollen, P. J., Bracken, Lawrence and Kooper, JJ., concur.